J-A27006-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 S P.                                     :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                     Appellant            :
                                          :
                                          :
               v.                         :
                                          :
                                          :
 B.S.                                     :   No. 1204 EDA 2018

                   Appeal from the Order March 16, 2018
   In the Court of Common Pleas of Lehigh County Civil Division at No(s):
                             No. 2015-FC-1443

 S.P.                                     :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                     Appellant            :
                                          :
                                          :
               v.                         :
                                          :
                                          :
 B.S.                                     :   No. 1205 EDA 2018

                   Appeal from the Order March 16, 2018
   In the Court of Common Pleas of Lehigh County Civil Division at No(s):
                             No. 2015-FC-1443


BEFORE: BOWES, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY BOWES, J.:                          FILED JANUARY 16, 2019

        In these consolidated appeals, S.P. (“Father”) appeals pro se from the

final custody order dated March 14, 2018, and entered March 16, 2018, in the

Court of Common Pleas of Lehigh County, that granted Father and B.S.

(“Mother”) shared legal custody, and Mother primary physical custody, of their

daughters, S.H.S. and S.S., disposed of various issues regarding S.H.S.’s and

S.S.’s passports, denied Father’s request for counsel fees, and continued a
J-A27006-18



custody trial scheduled for October 25, 2017. We quash the appeal docketed

at 1205 EDA 2018 and affirm the order that is the genesis of the appeal filed

at 1204 EDA 2018.1

       To quote the trial court, “This has been a long and contentious

dissolution of a marriage and family involving a tortured procedural history

due to multiple family, civil, and criminal court actions and various

interlocutory appeals and petty behavior on the part of both parties.” Trial

Court Opinion, 5/24/18, at 9. Mother and Father married in March 20, 2005,

the children were born during 2005 and 2007, respectively, and Father

initiated the first custody proceedings during 2014, to prevent what he

believed was Mother’s intentions to take the children to India.     The 2014

proceedings culminated with Father withdrawing his custody complaint after

the trial court issued an order that precluded Mother for traveling with the

children outside of Pennsylvania.

       Thereafter, Mother revived the custody litigation during 2016 in

response to father’s divorce complaint, which had neglected to include a count
____________________________________________


1 On May 18, 2018, this Court consolidated the appeals sua sponte. However,
our subsequent review of the certified record revealed that the appeal filed at
1205 EDA 2018 stems from a series of interlocutory orders relating to the
children’s travel that were subsumed by the final custody order that is the
genesis of the appeal entered at 1204 EDA 2018. Accordingly, we quash the
appeal docked at 1205 EDA 2018 and confront the merits of Father’s travel-
related complaints in addressing the remaining appeal that is properly before
this Court. See Betz v. Pneumo Abex, LLC, 44 A.3d 27, 54 (Pa.2012) (“an
appeal of a final order subsumes challenges to previous interlocutory
decisions”) ”); Pa.R.A.P. 341 note (“A party needs to file only a single notice
of appeal to secure review of prior non-final orders that are made final by the
entry of a final order[.]”).

                                           -2-
J-A27006-18



for custody. For the ensuing year, the parties congested the trial docket with

countervailing petitions for relief regarding the children’s passports and two

subsequent appeals to this Court. Eventually, on June 26, 2017, the parties

stipulated to an agreed upon Interim Custody Order that was entered on June

27, 2017. Additional minor grievances and requests for continuations ensued

until the custody matter was scheduled for trial on March 8, 2018.

       The parties appeared, pro se, at the March 8, 2018 trial, and agreed

that the interim custody ordered entered on June 27, 2017 should govern as

the final custody order, with minor adjustments.        Accordingly, the court

entered the stipulated final custody order, granting Mother and Father shared

legal custody of S.H.S. and S.S, and awarding Mother primary physical

custody of the children with Father having partial physical custody on

alternating weekends. Father filed timely notices of appeal.2

       Father raises the following issues for our review:

       1.    Did the trial court commit [an] abuse of discretion and
       errors [of] law by enter[ing a] custody order that is not [in the]
       best interest of the children, failed to conduct [a] full-blown
       custody trial pursuant to 23 Pa.C.S.A § 5328(a), and then
       concluding that [the] parties came to a custody agreement?
____________________________________________


2 Father did not concurrently file concise statements of errors complained of
on appeal as required by Pa.R.A.P. 1925(a)(i)(2) and (b). On April 18, 2018,
the trial court issued an order directing Father to file concise statements by
April 25, 2018, and Father timely complied. As we discern no prejudice to
Mother from Father’s error, we decline to quash Father’s appeal. See In re
K.T.E.L., 983 A.2d 745, 747 (Pa.Super. 2009) (holding that, in a children’s
fast track case, the failure to file a concise statement along with the notice of
appeal will result in a defective notice of appeal, to be decided on a case-by-
case basis).

                                           -3-
J-A27006-18




       2.     Did the trial court commit [an] abuse of discretion and
       errors [of] law in its authority [to] enter[] an order that
       overturn[ed] the appellate procedure, violated the Due Process
       Clause, U.S. Fourteenth Amendment Rights, Pennsylvania
       Constitution Rights at Article 1 and Section 1, Article V, Section
       17(b), Judicial Conduct Rules, [f]ailed to follow the coordinate
       [j]urisdiction rule, entered an order when the trial court lacked
       jurisdiction, without proper legal procedure followed, and then
       made harmful and irreparable loss?

       3.     Did the trial court commit [an] abuse of discretion and
       errors [of] law by [] enter[ing] the orders again and again for the
       children’s passports[,] subject matter that [was] already litigated
       in this Court?

       4.    Did the trial court commit [an] abuse of discretion and
       errors [of] law by not granting counsel fees for [] Father when
       Mother[’s] actions were vexatious [] and [in] bad faith?

       5.    Did the trial court commit [an] abuse of discretion and
       errors [of] law to allow Mother to misuse/manipulate the various
       “systems” from which she desired to receive benefits in all forms,
       but not limited to, including court orders, residency, income, aid,
       support, delay and dissipating marital assets in favor to her in this
       and past cases in the Lehigh County Court’s any and all legal
       matters? [sic.]

Father’s brief at 4-5.3

       In custody cases under the Child Custody Act, (“the Act”), 23 Pa.C.S.

§ 5321-5340, our standard of review is as follows:

       In reviewing a custody order, our scope is of the broadest type
       and our standard is abuse of discretion. We must accept findings
____________________________________________


3 Mother did not file a brief. Counsel has represented Father at various points
in the litigation. Counsel for Father initially filed Father’s Brief. Father’s
counsel subsequently withdrew and this Court permitted Father to file an
amended brief pro se.

                                           -4-
J-A27006-18


     of the trial court that are supported by competent evidence of
     record, as our role does not include making independent factual
     determinations. In addition, with regard to issues of credibility
     and weight of the evidence, we must defer to the presiding trial
     judge who viewed and assessed the witnesses first-hand.
     However, we are not bound by the trial court’s deductions or
     inferences from its factual findings. Ultimately, the test is whether
     the trial court’s conclusions are unreasonable as shown by the
     evidence of record. We may reject the conclusions of the trial
     court only if they involve an error of law, or are unreasonable in
     light of the sustainable findings of the trial court.

C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa.Super. 2012) (citation omitted).

     We have stated:

     [t]he discretion that a trial court employs in custody matters
     should be accorded the utmost respect, given the special nature
     of the proceeding and the lasting impact the result will have on
     the lives of the parties concerned. Indeed, the knowledge gained
     by a trial court in observing witnesses in a custody proceeding
     cannot adequately be imparted to an appellate court by a printed
     record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa.Super. 2006) (quoting Jackson

v. Beck, 858 A.2d 1250, 1254 (Pa.Super. 2004)).

     In M.A.T. v. G.S.T., 989 A.2d 11 (Pa.Super. 2010) (en banc), we stated

the following regarding an abuse of discretion standard.

     Although we are given a broad power of review, we are
     constrained by an abuse of discretion standard when evaluating
     the court’s order. An abuse of discretion is not merely an error of
     judgment, but if the court’s judgment is manifestly unreasonable
     as shown by the evidence of record, discretion is abused. An
     abuse of discretion is also made out where it appears from a
     review of the record that there is no evidence to support the
     court’s findings or that there is a capricious disbelief of evidence.

Id. at 18-19 (quotation and citations omitted).




                                     -5-
J-A27006-18


      Regarding the definition of an abuse of discretion, this Court has stated:

“[a]n abuse of discretion is not merely an error of judgment; if, in reaching a

conclusion, the court overrides or misapplies the law, or the judgment

exercised is shown by the record to be either manifestly unreasonable or the

product of partiality, prejudice, bias or ill will, discretion has been abused.”

Bulgarelli v. Bulgarelli, 934 A.2d 107, 111 (Pa.Super. 2007) (quotation

omitted).

      With any custody case decided under the Act, the paramount concern is

the best interests of the child. See 23 Pa.C.S. §§ 5328(a). Section 5328(a)

sets forth the best interest factors that the trial court must consider. See

E.D. v. M.P., 33 A.3d 73, 80-81, n.2 (Pa.Super. 2011). Generally, trial courts

are required to consider “[a]ll of the factors listed in [§] 5328(a) . . . when

entering a custody order.” J.R.M. v. J.E.A., 33 A.3d 647, 652 (Pa.Super.

2011) (emphasis in original).    However, it is not necessary for a court to

consider the § 5328(a) factors, or to conduct an evidentiary hearing, when

the record reveals that the court entered the subject custody order upon

agreement by both parties.

      Rule 1915.7 of the Rules of Civil Procedure provides:

      If an agreement for custody is reached and the parties desire a
      consent order to be entered, they shall note their agreement upon
      the record or shall submit to the court a proposed order bearing
      the written consent of the parties or their counsel.

            ....

      Explanatory Comment – 1981

                                     -6-
J-A27006-18



            As in other types of litigation, determination of an action
      through agreement of the parties is a desirable goal. However,
      the power of the parties to enter into an agreement is not
      absolute. In Com. ex rel. Veihdeffer v. Veihdeffer, 235 Pa.
      Super. 447, 344 A.2d 613, 614 (1975), the Superior Court stated:

            It is well settled that an agreement between the parties as
      to custody is not controlling but should be given weight taking into
      consideration all the circumstances. . . . A child cannot be made
      the subject of a contract with the same force and effect as if it
      were a mere chattel has long been established law.

            If the parties seek to have their agreement incorporated
         into a consent order, Rule 1915.7 provides two methods of
         presenting the agreement to the court. The first is by
         noting the agreement on the record. The second is by
         submitting to the court a proposed order bearing the
         written consent of the parties. Whichever method is used,
         however, the parties must be present before the court
         unless the court directs otherwise. The child affected by
         the order need be present only if the court so directs.

Pa.R.C.P. 1915.7.

      In his first issue, Father argues the trial court erred in failing to conduct

a custody trial, and failed to analyze the factors set forth in 23 Pa.C.S. §

5328(a). Father acknowledges that he and Mother informed the court they

were attempting to reach a custody agreement, but insists that no such

agreement was reached. Father’s brief at 9. Father contends he and Mother

could not reach an agreement on custody because Mother desires to take

S.H.S. and S.S. to India. Id. Father claims “[b]oth Father and Mother did

not agree for the custody agreement.” Id. at 10. Father asserts the trial

court violated both the Child Custody Act, and his due process and equal

protection rights, by failing to hold a custody trial.    Id. at 11-12.     Father

                                      -7-
J-A27006-18


argues it is “very clear before we even leave the first page of the trial transcript

. . . that there is no agreement between the parties.” Id. at 13. Although

Father claims there is “no consent for the terms and conditions,” Father does

not explain what portions of the final custody order contradict his agreement

with Mother.    Id. at 12.    Father only asserts that the trial court failed to

“consider the primary custody of the children to the father during summer

vacation when the [m]other did not raise the objection.” Id. at 10. Father

also requests that this Court order the trial court not to interview S.H.S. and

S.S. to the extent that a custody trial is ordered. Id. at 14-15.

      Father’s first issue does not merit relief.    At the start of the custody

hearing, the court attempted to determine whether Mother and Father could

reach an agreement regarding legal and physical custody, as they had

previously informed the court a resolution was forthcoming.           Both parties

agreed that the interim custody order generally worked for them:

      THE COURT: How has custody gone? Is the order working?

      [Mother]: Yes, ma’am.

      THE COURT: Yes?

      [Father]: Yes.

N.T., 3/8/18, at 3.

      Subsequently, the following discussion occurred:

      THE COURT: Let’s start from common sense. Instead of picking
      through the pile of hay, let’s talk about what we need to move
      forward. Can we do that?


                                       -8-
J-A27006-18


      [Father]: On the custody?

      THE COURT: On the custody. The only thing we’re here on is the
      custody, to resolve the custody final order and address any of the
      contempts.

      [Father]: Correct.

      THE COURT: And what is the penalty you want for the contempts.
      Let’s talk about the custody first.

      [Father]: Okay, let’s talk about custody. Again, thank you. Again,
      I really don’t want to drag the case. Custody, the custody order,
      I want to -- the current custody order that is dated on June 27th
      of 2017 does not include any emergency situations. For example,
      if there’s snow and then if I’m sick or I’m affected by flu, it’s not
      there. We need to include that. No, it’s not there.

      THE COURT: Okay.

N.T., 3/8/18, at 7-8.

      Father reiterated his concerns regarding emergency situations, as

follows:

      [Father]: The court order says 24 hours notice. I give 24 hours
      notice. Most of the times she won’t respond. I have no idea
      whether she is coming or not, but still I come to see my children.
      The second question, so basically I want the same custody order,
      I want the emergency situation accommodate both the parents.

N.T., 3/8/18, at 10.

      Accordingly, Father indicated that his concern with the interim custody

order was that it lacked provisions for emergency situations. The trial court

proceeded to determine whether there were other disputes.           The parties

agreed that they would share legal custody. Id. at 11. Mother and Father

agreed that Father would continue to exercise physical custody on alternate



                                      -9-
J-A27006-18



weekends from either Friday night or Saturday morning through Sunday night.

Id. at 15, 19-20, 71. They agreed on whether the children could have their

phones with them and the level of contact the children could have with the

non-custodial parent. Id. at 41, 61. With regard to vacation, Father suggested

that each parent have 15 days of vacation time. Id. at 12. Father then agreed

to four weeks of vacation time each. Id. at 13. However, he insisted that the

children not go to India. Id. The court deferred a decision with respect to

overseas travel. Id. at 14, 31-32.

       Contrary to Father’s argument, it is apparent that he reached an

agreement with Mother regarding physical and legal custody of S.H.S. and

S.S.4 They agreed on shared legal custody and, pursuant to Father’s assertion

that the interim order “worked,” agreed on a physical custody schedule while

addressing Father’s concerns about emergencies.        Although Father raises

vague claims regarding the failure of Mother and Father to agree, the record

indicates that Mother and Father agreed to the custody order the court

entered. Rule 1915.7 specifically permits parties to “note their agreement

upon the record. . .” The court then appropriately placed the agreement into

an order. As Father agreed to the terms regarding physical and legal custody,

and has failed to allege how the court failed to accurately set forth that

agreement in the custody order, Father’s first issue fails.



____________________________________________


4 The trial court also “weighed the agreement and found it to be in the best
interests of [S.H.S. and S.S.] . . .” Trial Court Opinion, 5/21/2018, at 7.

                                          - 10 -
J-A27006-18



      Father’s second and third issues relate to Father’s assertion that the trial

court erred in issuing various orders regarding S.H.S.’s and S.S.’s passports.

Father’s brief on these issues is not a model of clarity, using a scattershot

approach quoting numerous legal principles without sufficient, or, in many

cases, any, connection to the facts of his case. Generally, Father asserts that

the trial court erred with respect following the prior trial court orders regarding

the children’s passports and international travel, dated May 5, 2016, May 16,

2016, August 8, 2016, and June 27, 2017, respectively. While Father raises

myriad reasons why those interlocutory orders are invalid and should be

reversed, we discern no error of law or abuse of discretion with regard to the

trial court’s orders.

      As previously noted, disputes about the children’s passports have

permeated Mother’s and Father’s divorce and resulted in several orders, which

we briefly summarize.      In March of 2016, the Honorable Carol McGinley

addressed Mother’s emergency petition for special relief related to the

passports, wherein Mother requested that Father be ordered to sign

documents so that S.H.S.’s passport could be renewed.            Judge McGinley

denied Mother’s petition because “the issuance of the passport renewal is not

an emergency situation.” Order of Court, 3/7/16. Mother appealed this order

and then withdrew the appeal. By order dated May 5, 2016, the Honorable

Michele A. Varricchio granted Mother sole legal custody for the purpose of

obtaining passports for S.H.S. and S.S., and requiring Mother to relinquish the

passports to the Clerk of Judicial Records. On May 16, 2016, the court vacated

                                      - 11 -
J-A27006-18



the May 5, 2016 order.5 On August 8, 2016, the court issued another order

regarding the passports, pursuant to an agreement between Mother and

Father. The August 8, 2016 order provides for Father to apply for S.H.S.’s

passport, and for the Clerk of Judicial Records to hold S.H.S.’s and S.S.’s

passports.    Further, the order includes provisions pursuant to the Uniform

Child Custody Jurisdiction and Enforcement Act, 23 Pa.C.S. §§ 5401-5482. On

June 27, 2017, the trial court issued another order, directing: “[t]he parties

shall take all reasonable measure to insure that their children’s passports

remain current and renewed within a reasonable time of expiration.”

       Father’s argument is premised on the assertion that the March 7, 2016

order concluded all issues related to S.H.S.’s and S.S.’s passports, and that

all subsequent orders regarding the passports are therefore improper. Yet,

the March 7, 2016 order states “that the issuance of the passport renewal is

not an emergency situation at the present time. . .” On May 11, 2016, the

court issued a corrected order, nunc pro tunc, to include the following

language in the March 7, 2016 order: “It is anticipated that the passport issue

will become part of the issues relating to who should have custody of these

children in the pending custody action. If sole custody is granted to one party

or the other, then that party will have the right to make the passport

application for the child. If shared legal custody is granted, then the [c]ourt

____________________________________________


5 The May 16, 2016 order refers to “the May 6, 2016” order of court,
presumably because May 6, 2016 is the date the May 5, 2016 order was time-
stamped.

                                          - 12 -
J-A27006-18



can resolve the passport issue at that time.”       On May 12, 2016, Judge

McGinley entered an order reaffirming that the passport issue “should be

decided as part of the entire package of custody.” Accordingly, contrary to

the main premise of Father’s argument, the later orders entered by Judge

Varricchio regarding S.H.S.’s and S.S.’s passports are entirely consistent with

the March 7, 2016, May 11, 2016, and May 12, 2016 orders.

      Moreover, while Father asserts that the court erred with respect to the

orders dated May 5, 2016 and May 16, 2016, the May 16, 2016 order vacated

the May 5, 2016 order, stayed all matters related to the passports, and

directed the Family Court Administrator to assign the action to a judge.

      In Deutsche Bank Nat. Co. v. Butler, 868 A.2d 574, 577 (Pa.Super.

2005), we held:

      “Generally, an actual claim or controversy must be present at all
      stages of the judicial process for the case to be actionable or
      reviewable.... If events occur to eliminate the claim or controversy
      at any stage in the process, the case becomes moot.” J.S. v.
      Whetzel, 860 A.2d 1112, 1118 (Pa.Super. 2004) (quotation
      marks and citation omitted). “An issue can become moot during
      the pendency of an appeal due to an intervening change in the
      facts of the case or due to an intervening change in the applicable
      law.” In re Cain, 590 A.2d 291, 292 (Pa. 1991). “An issue before
      a court is moot if in ruling upon the issue the court cannot enter
      an order that has any legal force or effect.” Rivera v.
      Pennsylvania Dept. of Corrections, 837 A.2d 525, 527
      (Pa.Super. 2003).

      In light of the fact that the May 16, 2016 order vacated the May 5, 2016

order, stayed issues regarding the passports, and requested the assignment

of a judge, there is no actual claim or controversy remaining regarding either


                                     - 13 -
J-A27006-18


order. Accordingly, Father’s assertions of error regarding the May 5, 2016

and May 16, 2016 orders are moot.

       With respect to the August 8, 2016 order, Father asserts that the order

was agreed upon, but that it includes provisions he did not agree to, and failed

to include provisions he desired. With regard to the June 27, 2017 order,

Father objects to the court entering the order, presumably because it included

the direction: “the parties shall take all reasonable measure[s] to insure that

their children’s passports remain current and renewed within a reasonable

time of expiration.”

       The language used by the court in the August 8, 2016 order was the

result of an agreement between Mother and Father. To the extent that Father

asserts provisions should have been removed or inserted, the order, as

drafted, appropriately confirmed the parties’ agreement and is not an abuse

of the trial court’s discretion.6 Further, with regard to the June 27, 2017 order,



____________________________________________


6 At the hearing, Father stated, “I am going to get [the passport]. I am going
to hand over to the court. I promise to this court I will start the process within
a week. . .” N.T., 8/1/16, at 6. The order includes the following language:

       “The children’s passports shall be relinquished to Lehigh County
       Clerk of Judicial Records.       Mother or Father may request
       possession of the passports for purposes of Court Ordered
       visitation outside of the United States for a specific period of time.
       On all other occasions, to Lehigh County Clerk of Judicial Records
       shall maintain control of the passports for the minor children.”

Order of Court, 8/8/16, at ¶ 1.



                                          - 14 -
J-A27006-18


regardless of whether the court directed the parties to keep their children’s

passports current as a result of Mother’s petitions relating to this issue, or sua

sponte, the court’s actions do not constitute an abuse of discretion. While the

parties engaged in extended litigation over the passports, the trial court’s

belief that the parties should work together so that the passports do not expire

is appropriate. Accordingly, we affirm the trial court’s orders regarding the

passports.

      In his fourth issue, Father faults the trial court for failing to sanction

Mother for filing numerous petitions regarding S.H.S.’s and S.S.’s passports.

Id. at 43-51. While Father includes citations to various cases and statutes,

again without any clear discussion of their applicability to this matter,

ultimately he asserts the trial court erred in failing to grant him counsel fees

pursuant to 42 Pa.C.S. § 2503. Id. at 49-51. Alternatively, Father requests

that this Court award him counsel fees for Mother’s actions pursuant to Rule

2744 of the Pennsylvania Rules of Appellate Procedure. Id. at 51.

      Generally, “[t]he denial of a request for attorney’s fees is a matter within

the sound discretion of the trial court, which will be reversed on appeal only

for a clear abuse of that discretion.” Cummins v. Atlas R.R. Const. Co.,

814 A.2d 742, 746 (Pa.Super. 2002).

      Pursuant to 42 Pa.C.S. § 2503(7), a court may award attorney’s fees as

a sanction if it is shown that a party’s conduct during the pendency of a matter

was dilatory, obdurate, vexatious or done in bad faith. Similarly, 42 Pa.C.S.


                                     - 15 -
J-A27006-18


§ 2503(9) permits a trial court to award reasonable counsel fees to a litigant

when, inter alia, that litigant’s opponent initiated the action arbitrarily,

vexatiously, or in bad faith. Additionally, 23 Pa.C.S. § 5339 provides authority

for the award of counsel fees and costs in custody matters, not only in cases

of contempt, but also in cases where a party’s conduct is “obdurate, vexatious,

repetitive or in bad faith.”   Pennsylvania Rule of Appellate Procedure 2744

provides that this Court may award reasonable counsel fees “if it determines

that an appeal is frivolous or taken solely for delay or that the conduct of the

participant against whom costs are to be imposed is dilatory, obdurate or

vexatious.” Pa.R.A.P. 2744. Under such circumstances, we “may remand the

case to the trial court to determine the amount of damages authorized by this

rule.” Pa.R.A.P. 2744.

      The trial court explained its rationale for not awarding Father counsel

fees as follows:

      Mother’s filing multiple Petitions for Special Relief regarding the
      passport matter has been repetitive.           However, “although
      repetition alone may be grounds for imposition of counsel fees,
      we conclude that the circumstances here do not warrant an
      award.” A.L.-S. v. B.S., 117 A.3d [352, 362 (Pa.Super. 2015)].
      Likewise, the [c]ourt concluded that after balancing Mother’s
      repetitive filings regarding the passports against Father’s pro se
      repetitive voluminous single-spaced filings regarding possession
      of the marital residence, mortgage payments, and other various
      issues[,] despite his being represented by counsel[,] that the
      circumstances in this matter did not warrant an award of counsel
      fees. See N.T., 4/5/2017, at 44, 46:7-47:21. Thus, the [c]ourt
      respectfully requests that its Order of April 7, 2017 be affirmed.

Trial Court Opinion, 5/24/18, at 35.



                                       - 16 -
J-A27006-18



      The record supports the trial court’s analysis. Although Mother engaged

in conduct that has not served to move the parties’ case forward in an orderly

and expeditious manner, the same can be said for Father.        The trial court

observed Mother’s and Father’s actions first-hand and determined that

sanctions were not warranted. We discern no abuse of discretion with respect

to the trial court’s decision.   Father’s argument regarding counsel fees

pursuant to Rule 2744 is meritless. Mother has not engaged in any actions in

this appeal that are obdurate, dilatory, or vexatious. Indeed, Mother has not

participated in this appeal at all. Accordingly, we reject Father’s request for

counsel fees pursuant to Rule 2744.

      Father’s fifth issue combines complaints about Mother’s use of child

support payments, issues regarding his children’s passports, unclean hands,

and Mother’s purported alienation of his children. Father claims that the trial

court erred in allowing “Mother to misuse/manipulate the various ‘systems’

from which she desired to receive benefits in all forms. . .” Father’s brief at

51. Father’s argument incorporates his prior issues, which we have addressed

above, and adds an argument centering on his belief “[t]he trial court [has]

always been delaying any action in the family law [case].” Id. at 53.

      Father’s issue involves a pure question of law. Therefore, “our standard

of review is de novo, and our scope of review is plenary.”         Harrell v.

Pecynski, 11 A.3d 1000, 1003 (Pa.Super. 2011) (citations omitted).




                                    - 17 -
J-A27006-18


      Our review of the record confirms that the trial court made every effort

to move Father’s case forward expeditiously. While there have been delays,

they have not been extensive, and have been caused, at least in part, by

Father’s actions.   We discern no error in the trial court’s handling of the

scheduling of the custody matters.

      Accordingly, for the foregoing reasons, we quash the appeal listed at

1205 EDA 2018, and having reviewed the merits of the issues that relate to

the appeal docketed at 1204 EDA 2018, we affirm.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/16/19




                                     - 18 -